Title: [Diary entry: 2 December 1788]
From: Washington, George
To: 

Tuesday 2d. Thermometer at 37 in the morning—47 at Noon and 46 at Night. Clear, with the Wind at No. Wt. but not strong. Visited all the Plantations. In the Neck, the People were gathering Beans, corn, and drawing them in. Only 5 plows were at Work—the Waggon being employed in drawing in Corn. That part of the Corn which was intermixed with Carrots, would be gathered (tho’ not measured) to day. It amounted to 49 rows—between which 23 rows of Irish Potatoes, yielding 135 bushls. (as observed the 10th. of Octr.) hath already been dug, & 13 rows of Carrots, 12 of Turnips, and one of the Turnip rooted Cabbage now remain. The Hands from Muddy hole were some at Dogue run with their Plows and about the Carrots and some at Frenchs about the Potatoes. At the two Plantations United, The Plows were at Work as usual. The other hands were employed, some in cleaning up the Wheat as yesterday and the rest about the Potatoes—where also the Ditchers, & such others of the weak gang from the House were also sent. At Dogue run, the Plow Horses were getting out Wheat—the other hands in topping & sprouting the Carrots and preparing them for putting away.